Citation Nr: 9906210	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-33 451A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.  This appeal arises from June and December 1997 rating 
actions in which the RO denied service connection for 
residuals of a cold injury.  The veteran was afforded a 
hearing before an RO hearing officer in March 1998.  A 
transcript of the hearing is of record.  In a statement on 
appeal received in January 1998, the veteran indicated that 
he would determine at a later date whether he wanted a 
hearing before a Member of the Board of Veterans' Appeals 
(Board).  In a letter dated in January 1999, the veteran was 
requested to clarify whether he still desired a hearing 
before a Member of the Board.  The veteran thereafter 
indicated that he wanted a hearing before a Member of the 
Board in Washington, D.C.  In a subsequent letter dated in 
January 1999, the veteran canceled his request for a Board 
hearing in Washington, D.C.


REMAND

The veteran contends, in effect, that he should be service 
connected for residuals of a cold injury which had its onset 
in service.  When he first filed his claim in May 1997, he 
identified the areas of cold injury exposure as being both 
feet, both knees, and both hips.  Subsequently in July 1997, 
he added all joints of both upper extremities as being 
affected, as well as the face, and also stated that he had a 
circulatory disorder due to cold injury exposure.  The 
veteran's DD214 reveals that he participated in the Battle of 
the Ardennes during his service.  In this regard, the veteran 
is considered a combat veteran under 38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).     

A review of the service medical records reveals that there 
were no findings, diagnoses, or treatment of  a cold injury 
or residuals of a cold injury during service.  

A procedural problem has arisen based on medical evidence 
received at the Board subsequent to a June 22, 1998 letter 
sent by the RO to the veteran informing him that his claims 
file has been transferred to the Board for appellate 
consideration.  The letter indicated that the veteran had 90 
days from the date of the letter to submit additional 
evidence if he so desired.  On October 19, 1998, at the time 
the veteran's representative at the Board made his first 
informal hearing presentation, he submitted additional VA 
clinical records for the record.  The representative  
indicated that the veteran did not wish to waive initial RO 
consideration of this evidence.  The Board notes that VA 
clinical records are considered to be constructively in the 
claims folder on the dates that they are created.  
38 U.S.C.A. 
§ 3.157 (1998); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  
The dates of the VA treatment records at issue in this case 
are in May and June 1998, and are thus considered to be 
constructively in the claims folder on those dates.  
Accordingly, the Board has reviewed the evidence since it was 
dated prior to the June 1998 letter.  

In the May 1998 VA outpatient treatment record, the veteran 
provided a history of cold exposure during service.  He 
complained of discomfort in his feet which he related to the 
cold exposure.   The examiner provided an appraisal of 
history of cold exposure with apparent peripheral neuropathy.  
After all of this, in February 1999, the veteran's 
representative submitted still more VA clinical records.  As 
to this evidence he indicated that the veteran wished to 
waive RO consideration.  This remand does not imply any 
deficiency on the part of the RO.  It has been precipitated 
by the veteran's representative.  Additionally, based on this 
record, the Board finds that a VA examination is necessary to 
determine the nature and etiology of any residuals of a cold 
injury that the veteran may be suffering from.

Under the circumstances, the case is REMANDED to the RO for 
the following action:
        
1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for what he believes to be 
residuals of a cold injury since May 
1998, the date of the most recent 
pertinent treatment record found in the 
claims folder.  Based on his response, 
the RO should obtain copies of all 
records of treatment from identified 
source(s), and associate them with the 
claims folder.  

2.  The veteran should be accorded a VA 
neurological examination to determine the 
nature and etiology of any and all 
residuals of a cold injury.  The claims 
folder including a copy of this remand 
must be furnished to the VA physician for 
review prior to the examination and he 
should state in his report that the 
claims folder has been completely 
reviewed.  All clinical findings should 
be reported in detail.  At the conclusion 
of the examination, the physician must 
provide an opinion in answer to the 
following questions:  (a) does the 
veteran have any identifiable residuals 
of cold injury; (b) if the answer to the 
previous question is in the affirmative, 
is any such residual of cold injury 
related to his World War II service.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with a 
Supplemental Statement of the Case.  They should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


